Detailed Action
The present application is being examined under the pre-AIA  first to invent provisions. 
Request for Continued Prosecution
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
Response to Amendment
Applicant’s Amendment filed on 06/09/2022 has been entered and made of record. 
Currently pending Claims:	1, 5, and 9
Independent Claims		1, 5 and 9
Amended Claims:		1, 5, and 9
Response to Arguments
Applicant’s arguments, see Pages 5-6, filed 06/09/2022, with respect to claims 1, 5, and 9 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 1, 5, and 9 has been withdrawn. 
Applicant’s arguments, see Page 7, filed 06/09/2022, with respect to claims 1, 5, and 9 have been fully considered in view of the foreign application translation provided and are persuasive. Seregin et al. (US 2014/0140393 A1) which claims the benefit of priority from Provisional Application 61/728180 filed on 11/02/2012 no longer qualifies as prior art for the claims. Therefore, the Seregin et al. (US 2014/0140393 A1) reference has been withdrawn.
Applicant's arguments, see Pages 13-14, filed on 06/09/2022 have been fully considered but they are not persuasive.
Applicant argues that Lee in Fig. 8 does not teach “wherein when the current block is intra-predicted the size of the current block is not 4x4, both the transform type of the horizontal direction and the transform type of the vertical direction of the current block are determined as DCT, and
wherein when the current block is not intra-predicted, both the transform type of the horizontal direction and the transform type of the vertical direction of the current block are determined as DCT.”
In response to applicant’s arguments, the Examiner respectfully disagrees because applicant explained how the claim avoid or distinguish from Fig. 8 of Lee. However,  Fig. 8 of Lee was not relied up on by the Examiner to teach the limitation in question. The portion of Lee reference relied upon by the Examiner was Fig. 6, which was not discussed by applicant. Therefore, applicant’s assertion that Lee does not teach the aforementioned limitation is not persuasive.
Applicant must discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 5, and 9 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lee et al. US 9894386 B2) hereinafter “Lee”.
Regarding Claim 1, 5, and 9 Lee
Lee discloses A video decoding method (Lee, “A video decoding method”, Col. 1 line 56-col. 2. In Fig. 2 “a decoder”, Fig. 6, Fig. 9. Lee also discloses the “A video encoding method” of claim 5: (a coding apparatus in Fig. 1 which encodes the bitstream in a similar fashion as the decoder. See Col. 9 lines 18-20.  “When a bitstream is received from a coder, the input bitstream may be decoded in a procedure opposite the procedure of the coder.”)  Lee further discloses Claim 9: “A non-transitory computer readable data storage medium storing a bitstream formed by a method of encoding a video” (col. 19 lines 10-17, Col. 21 lines 55-57) comprising: 
a) obtaining dequantized transform coefficients of a current block (Lee, “Dequantization module (225));

b) determining a transform type of the current block (Lee, In Fig. 6, is a flowchart illustrating a method of determining a transform method according to an intra prediction mode in accordance with an embodiment of the present invention.) 
wherein the transform type of the current block is determined to be an intra prediction mode-independent DCT (Discrete Cosine Transform) or an intra prediction mode-independent DST (Discrete Sine Transform) (In Fig. 6, if the TrSize=4x4 is not true at S600, regardless of the IntraMode, Luma Block, and IntraPredictionMode, the Transform Type is determined to be at S620“ horizTrType =DCT, vertTrType =DCT”. This makes the transform type determination independent of Intraprediction mode DCT. )1; and 
d) obtaining residual samples of the current block by performing the transform on the dequantized transform coefficients based on the determined transform type (Lee, In Fig. 2 “Inverse transform module (225) obtains “Residual block”. In Col. 9 55-67 “The inverse transform module 225 of the decoder may perform inverse DCT and inverse DST based on transform information that has been performed by the transform unit of the coder. ““The transform unit of the coder may selectively perform DCT and DST...”), and 
wherein the transform type of the current block is determined based on a block size of the current block (Lee, In Fig. 6 the transform type (vertTrType and horizTrType) is determined to be DCT or DST in steps S610, S620 based on Transform size of the block (TrSize = 4x4?) in S600),
wherein the transform type of the current block is determined for a vertical direction (vertTrType, S610, S620) and a horizontal direction (horizTrType, S610, S620), respectively, 
wherein when the current block is intra-predicted (If in S600 IntraMode) and the size of the current block is 4x4 (S600, If “IntraMode & TrSize=4X4 …” is YES), both the transform type of the horizontal direction (horizTrType) and the transform type of the vertical direction (horizTrType) of the current block are determined as DST (Lee, Fig. 6, If in S600 “IntraMode & TrSize=4X4 …”, is YES, then in S610, “horizTrType =DST horizTrType =DST” (Col. 16, lines 14-col. 17)), and 
wherein when the current block is intra-predicted (When IntraMode is true at S600) and the size of the current block is not 4x4 (When TrSize=4X4 is Not true at S600), both the transform type of the horizontal direction and the transform type of the vertical direction of the current block are determined as DCT (Lee, Fig. 6, If in S600 “TrSize=4X4” is not true, then in S620“horizTrType = DCT vertTrType =DCT”  Col. 16, lines 43-50. Specifically, if the output of S600, “IntraMode & TrSize=4x4 & Luma Block & IntraPredictionMode!=DC” is YES, then in S620 “horizTrType =DCT vertTrType =DCT”.  Col. 16, lines 43-50. Note that the output of step S600 is determined by one of the four factors. For example, if the TrSize=4x4 is not true at S600, regardless of the IntraMode, Luma Block, and IntraPredictionMode, the TransformType is determined to be at S620“ horizTrType =DCT, vertTrType =DCT”. This makes the transform type determination independent of Intraprediction mode DCT.), and 
wherein when the current block is not intra-predicted, both the transform type of the horizontal direction and the transform type of the vertical direction of the current block are determined as DCT (Lee, Fig. 6, If in S600 “IntraMode”, is not true, then S620, “horizTrType =DCT vertTrType =DCT”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Meanwhile, in HEVC, as in H.264/AVC, inter-frame prediction (hereinafter referred to as intra-prediction) encoding can be performed. Here, encoding can be performed by deriving intra-prediction mode (or prediction directivity) for a current block from neighboring blocks located near the current block.” [Applicant’s specification], age 16].